ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
General Atomics Aeronautical Systems, Inc.           )   ASBCA Nos. 60002, 60003
                                                     )
Under Contract No. DAAHOl-03-C-0124 et al.           )

APPEARANCES FOR THE APPELLANT:                           Karen L. Manos, Esq.
                                                         Justin P. Accomando, Esq.
                                                          Gibson, Dunn & Crutcher LLP
                                                          Washington, DC

                                                         Alex D. Tomaszczuk, Esq.
                                                          Pillsbury, Winthrop, Shaw, Pittman, LLP
                                                          Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Carol L. Matsunaga, Esq.
                                                         Srikanti Schaffner, Esq.
                                                          Trial Attorneys
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                ORDER OF DISMISSAL

       The appeals have been settled. Pursuant to the parties' joint request, the appeals
are dismissed from the Board's docket with prejudice.

       Dated: 24 March 2017


                                                                                     7
                                                  DIANA S
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60002, 60003, Appeals of General
Atomics Aeronautical Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2